Citation Nr: 1036992	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  05-06 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from January 27, 1992 to 
February 10, 1992.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California, which in pertinent part denied service 
connection for personality disorder/bipolar disorder, claimed as 
a psychiatric disorder.

In February 2006, the Veteran failed to appear, without 
explanation, for a Board hearing.  He has not requested that the 
hearing be rescheduled.  Therefore, his request for a hearing is 
considered withdrawn.  See 38 C.F.R. § 20.702(d) (2009).

In March 2009, the Board remanded the case for further action by 
the originating agency.  The case has been returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  Clear and unmistakable evidence does not show that the 
Veteran had a psychiatric disorder prior to his enlistment into 
active service.

2.  A psychiatric disorder was not present in service or until 
years thereafter and is not etiologically related to service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 
5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a January 2004 letter, issued prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service connection.  
The letter satisfied the second and third elements of the duty to 
notify by informing the Veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about the 
records to enable VA to request them from the person or agency 
that had them.

The Veteran has substantiated his status as a Veteran and the 
second and third elements of Dingess notice are satisfied by the 
January 2004 letter.  However, the Veteran did not receive notice 
about the evidence needed to establish a rating or notice 
regarding an effective date.  Since the claim is being denied, no 
rating is being given and no effective date is being set.  The 
failure to provide notice on the effective date and rating 
elements of the claim is harmless.  Smith v. Shinseki, No. 08-
1667, 2010 WL 3222811 (Vet. App. Aug. 17, 2010).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and VA treatment records.  As 
discussed below, the VA scheduled the Veteran for a VA 
examination for his psychiatric disability in September 2009, but 
the Veteran failed to appear, without explanation and has not 
shown good cause for his failure to appear.  In the case of an 
original claim, when a Veteran fails to appear for a scheduled 
examination, federal regulations state that the claim shall be 
decided based on the evidence of record.  38 C.F.R. § 3.655(a), 
(b) (2009).

The Board previously remanded the claim to obtain Social Security 
Administration (SSA) records and other pre- and post-service 
medical records.  The SSA responded that they do not have records 
for the Veteran.  In a May 2009 letter, the Veteran was asked to 
provide signed authorizations for release of private treatment 
records.  But, he did not respond and VA's May 2009 letter was 
not returned as undeliverable.  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's prior 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  Under these circumstances, the Board finds that 
VA has complied with the VCAA's notification and assistance 
requirements and has substantially complied with VA's duty to 
notify and assist.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post- service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted at 
the time of enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

The regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service 
existence of conditions recorded at the time of examination does 
not constitute a notation of such conditions."  Id at (b)(1); 38 
U.S.C.A. §§ 1111, 1137 (West 2002).

Generally, a preexisting injury or disease will be considered to 
have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to the 
natural progress of the disease; however, aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2009).  If the disorder becomes worse 
during service and then improves due to in-service treatment to 
the point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In order to rebut the presumption of sound condition under 
38 U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must rebut a statutory presumption 
of aggravation by showing, by clear and unmistakable evidence, 
either that (1) there was no increase in disability during 
service, or (2) any increase in disability was "due to the 
natural progression" of the condition.  Joyce v. Nicholson, 443 
F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the 
burden to rebut the presumption, but this standard does not 
require the absence of conflicting evidence.  Kent v. Principi, 
389 F.3d 1380, 1383 (Fed. Cir. 2004).  

If the presumption of soundness is not rebutted, the claim is one 
for service connection rather than compensation based on 
aggravation.  Wagner, supra.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he has a current psychiatric disability 
that was either incurred or aggravated during active military 
service.  

Service treatment records are negative for any evidence of a 
psychiatric disability at the time of the Veteran's entrance into 
the military.

A February 4, 1992 mental health consultation report indicates 
that the Veteran reported that he had been intermittently treated 
by psychiatrists and psychologists from ages 6 to 17, but was 
never prescribed psychiatric medication.  The Veteran also 
described a history of psychiatric problems and treatment prior 
to service during VA outpatient treatment.  However, the Board 
notes that there is no documentary evidence of any pre-service 
psychiatric treatment of record to support the Veteran's 
allegations.  In addition, the Veteran has reported that he did 
not have mental health problems prior to his alleged physical 
abuse during active military service, and that his psychiatric 
disability was incurred during active duty.  See February 2005 
statement from the Veteran and January 2003 claim.  Accordingly, 
the Board finds that the clear and unmistakable evidence does not 
demonstrate that the Veteran's psychiatric disability existed 
prior to his active military service, and the presumption of 
soundness applies.  As such, the claim becomes one for normal 
service connection.  Wagner.  

Service treatment records show findings of hypomania.  However, 
the only psychiatric diagnosis made during service was passive-
aggressive personality disorder with narcissistic features, made 
in February 1992.  As a result of this diagnosis, he was 
administratively separated from service later in February 1992.  

Although the Veteran has never been diagnosed on examination with 
a psychiatric disability, VA outpatient treatment records during 
the pendency of this appeal reflect that the Veteran was 
diagnosed with bipolar disorder and hypomania in 2003 and 2004.  
The evidence is, therefore, in favor of a finding that the 
Veteran has current bipolar disorder.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).

The Veteran is competent to report symptoms of bipolar disorder 
in service and a continuity of symptoms since.  However, his 
reports must be weighed against the contemporaneous medical 
evidence of record, particularly the fact that the Veteran was on 
active duty for less than two weeks.  As noted above, there was 
no diagnosis of bipolar disorder made during service.  The only 
diagnosis was that of a personality disorder.  A personality 
disorder is not a disease for which service connection may be 
granted.  See 38 C.F.R. § 3.303(c) (2009).  Furthermore, the 
post-service medical evidence of record, which is limited to 
outpatient treatment records from the VA Medical Center in Los 
Angeles, California, shows that the earliest evidence of bipolar 
disorder is from 2003, more than ten years after the Veteran's 
discharge from active service.  There is no other evidence of 
record, VA or private, showing treatment for a psychiatric 
disability, to include bipolar disorder in the interim between 
the Veteran's discharge in 1992 and his first reported VA 
treatment in 2003.  In this regard, the Board notes that VA 
treatment records indicate that the Veteran received treatment 
for a psychiatric disability at the Omaha Hospital in 1992, and 
that the Veteran reported filing a claim for SSA disability 
benefits in November 2004.  As noted earlier, SSA indicated that 
they do not have records for the Veteran.  Furthermore, although 
the RO sent the Veteran a letter in May 2009, with a VA Form 21-
4142 to authorize release of information from any doctors or 
hospitals that may have treated him, the Veteran failed to 
respond to the letter or submit any further evidence.  In this 
regard, the Board notes that VA's duty to assist is not a "one-
way street," and that a claimant seeking help cannot passively 
wait for it in those circumstances where he or she may or should 
have information that is essential in obtaining putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Accordingly, the Board finds that the Veteran's allegations of 
continuity not credible and, therefore, the evidence is against a 
finding of continuity of symptomatology.

There is also no probative medical opinion of record linking the 
Veteran's currently diagnosed bipolar disorder to his active 
military service.  In this regard, the Board notes that, in 
compliance with the Board's March 2009 remand, VA attempted to 
afford the Veteran a VA examination to determine the etiology of 
any diagnosed psychiatric disorder.  However, the evidence of 
record indicates that the Veteran failed to appear for the 
examination, which was scheduled in September 2009 and that VA 
has been unable to contact the Veteran to reschedule the 
examination.  The Veteran's representative argues that because 
the Veteran has had problems in the past with finding adequate 
living arrangements and did not have access to a telephone, and 
because there is no record in the file of notice of the VA 
examination being sent to the Veteran, it is plausible that the 
Veteran did not receive notice of his appointment and therefore, 
his VA examination should be rescheduled.  The Board notes that 
all correspondence in this appeal has been sent to the same 
address, which the Veteran indicated on his February 2005 VA Form 
9, and there is no indication that any of the correspondence has 
been returned as undeliverable prior to the Board's June 2010 
letter notifying the Veteran that his appeal had been received by 
the Board.  Furthermore, the Board notes that although the 
examination notice sent to the Veteran from the VA Medical Center 
is of record, the law presumes the regularity of the 
administrative process in providing such notice to the Veteran 
"in the absence of clear evidence to the contrary."  Kyhn v. 
Shinseki, 23 Vet. App. 335 (2010).  The Veteran has not indicated 
that he did not receive the notice for the September 2009 
examination, nor has he advanced any other arguments to rebut the 
presumption.  Moreover, since he responded to other notices in 
the file, including the May 2004 rating decision and the January 
2005 statement of the case, it is apparent that the Veteran 
received those notices, and so, it is likely that he received 
notice of the September 2009 examination as well.  Thus, the 
Board concludes that the Veteran was properly notified of the 
date and time of his examination.

The weight of the evidence is against finding that any 
psychiatric disorder, to include bipolar disorder, is related to 
active military service.  Accordingly, the Board concludes that 
the preponderance of the evidence is against this claim and 
service connection for a bipolar disorder is denied.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for a psychiatric disorder, to include a 
personality disorder/bipolar disorder is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


